Citation Nr: 0300011	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  92-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for residuals of skull 
fracture.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied service connection for residuals of 
skull fracture.  The veteran filed a notice of 
disagreement in September 2001 and a statement of the case 
(SOC) was issued in December 2001.  The veteran submitted 
a substantive appeal in March 2002, with no hearing 
requested.


REMAND

The matter before the Board is hereby remanded for 
additional development deemed necessary for compliance 
with due process requirements.  The Board observes that 
the SOC of record issued in December 2001, with notice 
provided to the veteran in January 2002.  In March 2002, 
the veteran submitted lay evidence relevant to his claim.  
However, the RO did not provide the veteran a supplemental 
SOC (SSOC).  According to newly promulgated regulations, 
if the RO receives additional pertinent evidence after an 
SOC has been issued and before the appeal is certified to 
the Board, an SSOC will be provided.  67 Fed. Reg. 3,099, 
3,104 (to be codified at 38 C.F.R. § 19.31(b)) (Jan. 23, 
2002).  Based on the evidence of record, the veteran's 
appeal was certified to the Board in April 2002, after RO 
receipt of the lay statements (see March 2002 Deferred 
Rating Decision requesting translation).  The current 
regulation provides, as follows:

§ 19.31 Supplemental statement of the case. 

(a) Purpose and limitations.  A 
"Supplemental Statement of the Case," so 
identified, is a document prepared by the 
agency of original jurisdiction to inform 
the appellant of any material changes in, 
or additions to, the information included 
in the Statement of the Case or any prior 
Supplemental Statement of the Case.  In no 
case will a Supplemental Statement of the 
Case be used to announce decisions by the 
agency of original jurisdiction on issues 
not previously addressed in the Statement 
of the Case, or to respond to a notice of 
disagreement on newly appealed issues that 
were not addressed in the Statement of the 
Case.  The agency of original jurisdiction 
will respond to notices of disagreement on 
newly appealed issues not addressed in the 
Statement of the Case using the procedures 
in §§ 19.29 and 19.30 of this part 
(relating to statements of the case). 
(b)  When furnished.  The agency of 
original jurisdiction will furnish the 
appellant and his or her representative, if 
any, a Supplemental Statement of the Case 
if: 
(1)  The agency of original jurisdiction 
receives additional pertinent evidence 
after a Statement of the Case or the 
most recent Supplemental Statement of 
the Case has been issued and before the 
appeal is certified to the Board of 
Veterans' Appeals and the appellate 
record is transferred to the Board; 
(2)  A material defect in the Statement 
of the Case or a prior Supplemental 
statement of the Case is discovered; or 
(3)  For any other reason the Statement 
of the Case or a prior Supplemental 
Statement of the Case is inadequate. 
(c)  Pursuant to remand from the Board.  
The agency of original jurisdiction will 
issue a Supplemental Statement of the Case 
if, pursuant to a remand by the Board, it 
develops the evidence or cures a procedural 
defect, unless: 
(1)  The only purpose of the remand is 
to assemble records previously 
considered by the agency of original 
jurisdiction and properly discussed in a 
prior Statement of the Case or 
Supplemental Statement of the Case; or 
(2)  The Board specifies in the remand 
that a Supplemental Statement of the 
Case is not required. 

67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (effective 
February 22, 2002).

Based on the foregoing, the case is remanded to the RO for 
the following action:

The veteran should be provided with an 
appropriate supplemental statement of the case 
(SSOC) and given the opportunity to respond 
within the applicable time before the claims 
folder is returned to the Board for further 
review.


The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



